Citation Nr: 9918911	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) to the left knee and left leg with 
retained foreign bodies, damage to muscle group XI, and 
arthritis of the left knee, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) to the right thigh, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for the residual scar 
from a shell fragment wound (SFW) to the dorsum of the left 
foot at the 5th metatarsal, currently rated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for the residual scar 
from a shell fragment wound (SFW) to the lateral left thigh, 
currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision in part, denied 
increased ratings for the veteran's service-connected 
residuals of shell fragment wounds incurred during service.  

The case was previously before the Board in March 1998, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a SFW to the 
left knee and leg are manifested by limitation of flexion to 
10 degrees, limitation of extension to 10 degrees.  X-ray 
evidence of traumatic arthritis, and complaints of pain and 
discomfort.  

3.  The service-connected residuals of a SFW to the left knee 
and leg approximate ankylosis of the knee at an angle of 10 
degrees.

4.  The veteran's service-connected residuals of a SFW to the 
right thigh are manifested by an adherent scar; flexion to 80 
degrees; abduction to 8 degrees; extension to 0 degrees; 
internal rotation to 15 degrees; adduction to 30 degrees; and 
complaints of pain and discomfort.  

5.  The service-connected residuals of a SFW to the right 
thigh approximate a severe muscle injury.

6.  The service connected residual scar from a SFW to the 
dorsum of the left foot at the 5th metatarsal is manifested 
by a slight indentation in the soft tissue on the lateral 
surface of the left foot over the proximal end of the fifth 
metatarsal, a 2 mm radiopaque density in the area of the head 
of the left fifth metatarsal on x-ray examination, and 
complaints of pain and discomfort.  

7.  The service-connected residual scar from a shell fragment 
wound (SFW) to the dorsum of the left foot at the 5th 
metatarsal does not result in more than moderate disability.  

8.  The service connected residual scar on the left thigh is 
tender and adherent.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and not in excess 
thereof, for the residuals of a SFW to the left knee and leg, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a, 4.73 and Diagnostic 
Codes 5010, 5256, 5260, 5261, 5311 (1998).

2.  The criteria for a 30 percent rating, and not in excess 
thereof, for the residuals of a SFW to the right thigh, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, 4.73 and Diagnostic Codes 
5251, 5252, 5253, 5315 (1998).

3.  The criteria for a rating in excess of 10 percent for the 
residual scar from a shell fragment wound (SFW) to the dorsum 
of the left foot at the 5th metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
§§ 4.7, 4.71a, 4.118 and Diagnostic Codes 5254, 7805 (1998).  

4.  The criteria for a rating in excess of 10 percent for a 
residual scar from a SFW to the lateral left thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, §§ 4.7, 4.118 and Diagnostic Code 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his service-connected disabilities have increased in 
severity are plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected muscle 
disabilities was changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.55, 4.56, 4.73 (1996), with 38 C.F.R. 
§§ 4.55, 4.56, 4.73 (1998).  In this case, the RO reviewed 
the veteran's claim under the new criteria in March 1999 and 
provided the veteran with the new criteria in a Supplemental 
Statement of the Case dated March 1999.  Moreover, the 
veteran and his representative were given an opportunity to 
respond to the new regulations.  Accordingly, we conclude 
that the veteran will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOGCPREC 11-97 (Mar. 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97.

The prior version of VA regulations dealing with muscle 
injuries states:

Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts 
of muscle groups and bring about intermuscular 
fusion and binding by cicatricial tissue and 
adherence of muscle sheath.  Thus, the muscles no 
longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, 
so that delicate, coordinated movements are 
interfered with and there is loss of strength.  
After prolonged exertion the stresses and strains 
due to these disarrangements bring about fatigue 
and pain, thus further interfering with the 
function of the part.  38 C.F.R. § 4.47 (1996).  

As to the residuals of wounds not chiefly 
characterized by amputation, ankylosis, or 
limitation of motion, the most obvious feature of 
the disability and the starting point for physical 
examination is the superficial scar.  An accurate 
and full description of the scar must be furnished 
by the medical examiner, so that the disability 
from it may be intelligently visualized and 
evaluated. Its location, length, width and depth 
will be described; whether it is painful, inflamed 
or keloid; adherent or nonadherent; whether it 
involves or distorts neighboring orifices; whether 
it is exerting traction or limiting normal motion 
of the parts involved; whether there is ankylosis 
of contiguous joints; whether there is bone or 
muscle loss, or muscle hernia, and, if so, to what 
extent and how productive of interference with 
normal functions; whether there is associated 
lesion of a peripheral nerve (the nature and 
effects to be depicted by a neurologist, wherever 
possible).  38 C.F.R. § 4.48 (1996). 

A description of the residuals of such a wound in 
terms of one or more superficial scars does not, 
however, evidence the application of medical 
knowledge and observation to the extent required.  
The whole track of the missile should be envisaged 
in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements 
either evidenced as disability or as inevitably 
resulting from the course of the missile.  The 
military records made at the time of the original 
injury should be consulted and considered in 
evaluating the final picture.  Particular attention 
should be given to tracing the complaints of 
claimants to their physical basis.  38 C.F.R. 
§ 4.49 (1996).  

Disability from injuries of muscles presents a 
special problem. Shrapnel and shell fragments and 
high velocity bullets may inflict massive damage 
upon muscles with permanent residuals.  The 
principal symptoms of disability from such muscle 
injuries are weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  The 
physical factors are intermuscular fusing and 
binding, and welding together of fascial planes and 
aponeurotic sheaths.  In those scar-bound muscles 
strength is impaired, the threshold of fatigue is 
lowered and delicate coordination is interfered 
with. Skin scars are incidental and negligible.  It 
is the deep intramuscular and intermuscular 
scarring that is disabling.  When a joint is 
ankylosed the muscles acting on that joint take no 
rating; for example, intrinsic shoulder girdle 
muscles when the shoulder joint is ankylosed.  On 
the other hand, injured extrinsic shoulder girdle 
muscles take a rating to be combined with ankylosis 
of the shoulder joint because their damage impairs 
the compensatory scapular movements which then have 
increased importance.  In ankylosis of the knee, 
the muscles of the hamstring group, if injured, 
take a rating for their action as hip extensors, 
but one step lower than the estimated degree.  
38 C.F.R. § 4.50 (1996).  

The conception of disability of a muscle or muscle 
group is based on the ability of the muscle to 
perform its full work and not solely on its ability 
to move a joint.  A muscle which can barely move 
its bony lever but which has no substantial excess 
of power or endurance to enable it to perform work 
by that movement is in effect a useless muscle for 
occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the 
disability in cases of muscle injuries unless all 
the movements are required to be made against 
varying resistance (for example, with gravity, 
against gravity, against moderate resistance, 
against strong resistance) and compared with the 
sound side.  Comparative tests of endurance and of 
coordination are also needed.  Muscle injuries 
alone do not necessarily limit the movements of 
adjacent joints and these movements may be freely 
carried out by very weak muscles, or even by 
gravity alone without muscular participation as in 
extension of the elbow and in dropping the arm to 
the side.  38 C.F.R. § 4.51 (1996).

When an operative dissection is made in the area of 
old gunshot muscle wounds, as for nerve suture, 
removal of foreign body, excision of ragged scar, 
etc., the surgeon finds that the anatomical 
structures are so distorted that it is difficult or 
impossible to recognize the familiar muscle 
landmarks.  There is intermuscular fusing and 
binding and obliteration of fascial planes.  So-
called penniform muscles have a type of structure 
which permits the maximum cross section of muscle 
tissues for the space occupied.  Most muscles of 
the extremities are of this type and these muscles 
often have their parallel aponeurotic sheaths 
welded together by scar tissue wherever the 
slanting muscle fibers which normally connect them 
have been destroyed.  The muscle fasciculi are 
found displaced in direction and their interspaces 
infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are 
called on to act with other muscles in a movement 
they can no longer work smoothly, pulling evenly on 
their normal insertions, but pull in part against 
fascial planes and other muscles with which they 
are fused, so that a part of their force is 
misdirected.  Both strength and endurance must 
necessarily be impaired, the threshold of fatigue 
lowered and delicate coordinate movements 
interfered with.  These changes are the real 
factors in all disabilities residual to healed 
muscle wounds.  38 C.F.R. § 4.52 (1996).

Every movement calls into action the muscles 
necessary for that movement constituting a definite 
muscle pattern which is invariable for that 
movement.  None of the muscles can be left out of 
action in performing the movement nor can any other 
muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full 
complement of muscles included in its specific 
pattern.  If one, or more, of the group is injured 
or destroyed the efficiency of the movement is 
permanently impaired. It is the distortion of the 
intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial 
planes and welding of aponeurotic sheaths that 
results in permanent residual disabilities.  The 
typical symptoms associated with severe muscle 
injuries are:  Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain 
occurring shortly after the incidence of fatigue 
sensations, the type of pain being that which is 
characteristic of and normally associated with 
prolonged severe muscular effort (fatigue-pain); 
inability to make certain movements with the same 
degree of strength as before injury; uncertainty in 
making certain movements, particularly when made 
quickly.  When the subjective evidence in an 
individual claim appears as the natural result of a 
pathological condition shown objectively, and 
particularly when consistent from time of first 
examination, i.e., when obviously not based upon 
information given to the claimant by previous 
examiners or relayed to him or her from the claims 
file, it will be given due weight.  38 C.F.R. 
§ 4.53 (1996).

Disabilities due to residuals of muscle injuries 
will be evaluated on the basis laid down in §§ 4.55 
and 4.56 and on the type of disability pictures 
appended to the ratings listed.  In the following 
schemes the skeletal muscles of the body are 
divided for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder 
girdle, 2 for the arm, 3 for the forearm and hand, 
3 for the foot and leg, 3 for the thigh, 3 for the 
pelvic girdle, 3 for the trunk, and 2 for the neck.  
The facial muscles will be rated in accordance with 
interference with the functions supplied by the 
cranial nerves.  Four grades of severity of 
disabilities due to muscle injuries are here 
recognized for rating purposes: slight, moderate, 
moderately severe and severe.  The type of 
disability pictures for these, as set forth in §§ 
4.55 and 4.56, will be a basis for assigning 
ratings for each of the 23 muscle groups.  The type 
of disability pictures are based on the cardinal 
symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold 
of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1996).


The following principles as to combination of 
ratings of muscle injuries in the same anatomical 
segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in 
combination or limitation of the arc of motion will 
govern the ratings: 

(a) Muscle injuries in the same anatomical region, 
i.e., (1) shoulder girdle and arm, (2) forearm and 
hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating 
for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate 
impairment of function of the extremity. 

(b) Two or more severe muscle injuries affecting 
the motion (particularly strength of motion) about 
a single joint may be combined but not in 
combination receive more than the rating for 
ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the 
shoulder girdle and arm, the combination may not 
exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  Claims of an unusually 
severe degree of disability involving the shoulder 
girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria 
in this section appears inadequate may be submitted 
to the Director, Compensation and Pension Service, 
for consideration under § 3.321(b)(1) of this 
chapter. 

(c) With definite limitation of the arc of motion, 
the rating for injuries to muscles affecting motion 
within the remaining arc may be combined but not to 
exceed ankylosis at an "intermediate" angle. 

(d) With ankylosis of the shoulder, the intrinsic 
muscles of the shoulder girdle (Groups III or IV) 
are out of commission and carry no rating for 
injury however severe.  The extrinsic muscles 
(Groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating 
to ankylosis at an unfavorable angle. 

(e) With ankylosis of the knee, the hamstring 
muscles (Group XIII) may, if severely injured, 
receive the rating for the moderately severe degree 
of disability as a maximum in combination, and 
corresponding values for less severe injuries, the 
major function of these muscles being hip 
extension. 

(f) With disability such as flail joint, ankylosis, 
faulty union, limitation of motion, etc., muscle 
injuries affecting function at a lower level may be 
separately rated and combined, always reserving the 
maximum amputation rating for the most severe 
injuries. 

(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55 (1996).


Factors to be considered in the evaluation of 
disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma. 

(a) Slight (insignificant) disability of muscles. 

Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration. 

History and complaint.  Service department record 
of wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results. No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals. 

Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus.  No significant impairment of 
function and no retained metallic fragments. 

(b) Moderate disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection. 

History and complaint.  Service department record 
or other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles. 

Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.) 

(c) Moderately severe disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization. 

History and complaint.  Service department record 
or other sufficient evidence showing 
hospitalization for a prolonged period in service 
for treatment of wound of severe grade.  Record in 
the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
with work requirements is to be considered, if 
present. 

Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss. 

(d) Severe disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization. 

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated 
form. 

Objective findings.  Extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in 
wound area. Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but 
a diminished excitability to faradic current 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing 
over the bone without true skin covering, in an 
area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56 (1996).

The current VA regulations relating to rating muscle injuries 
state:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions. (b) For rating 
purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle 
and arm (diagnostic codes 5301 through 5306); 3 
muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 
6 muscle groups for the pelvic girdle and thigh 
(diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 
5319 through 5323). 
(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 
(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder. 
(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups. 
(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under 
the provisions of Sec. 4.25.  38 C.F.R. § 4.55 
(1998).

The current regulations with respect to the evaluation of 
muscle disabilities state:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 
(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 
(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar. No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56 (1998).  

II.  Left Knee and Leg - Muscle Group XI

As noted above, the service medical records reveal that the 
veteran incurred a penetrating shell fragment wound to the 
lateral aspect of the left knee with some retained metallic 
foreign bodies.  

In December 1994 a VA examination of the veteran was 
conducted.  The veteran complained of knee pain.  Examination 
revealed a 2 inch by 1 inch scar about one inch above the 
left knee which was slightly tender and "somewhat bound to 
the underlying tissues.  Another small scar on the posterior 
surface of the left lower leg was noted.  This scar was not 
tender and not adherent.  The left knee showed no deformity, 
instability, tenderness or swelling.  Range of motion testing 
of the left knee revealed flexion to 125 degrees and 
extension to 4 degrees.  The physician indicated that 
"flexion and extension of both knees are fairly normal."  
The physician also indicated that the "patient ambulates 
unassisted."  X-ray examination revealed degenerative 
changes of the left knee which the physician indicated were 
at least partially caused by the service connected SFW.  

In October 1998 the most recent VA examination of the veteran 
was conducted.  Examination of the left knee did not reveal 
any evidence of swelling, instability subluxation, muscle 
spasm, and/or dislocation.  However, mild quadricep atrophy 
was noted.  The veteran was noted to require a "quad 
walker" to ambulate.  Range of motion testing of the left 
knee revealed flexion to 10 degrees, and extension 10 
degrees.  The normal range of motion was noted to be flexion 
to 140 degrees and extension to 0 degrees.  The examining 
physician noted that, while the veteran had previously had a 
stroke, the "service connected injuries have a profound 
effect on his lower extremity function."   

The veteran's service connected SFW of the left knee is 
currently rated as 20 percent disabling under diagnostic code 
5311 which contemplates a moderately severe injury to muscle 
group XI.  A 30 percent rating, the maximum rating assignable 
under this diagnostic code, contemplates a severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (1998).  

The Board notes that the veteran is also service connected 
for traumatic arthritis of the left knee.  The rating 
schedule instructs that traumatic arthritis is rated as 
degenerative arthritis.  Moreover, the degenerative arthritis 
code instructs that the disability is rated under the 
limitation of motion of the joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  

Limitation of flexion of the knee (leg) to 15 degrees 
warrants a 30 percent disability rating.  The 30 percent 
disability rating is the highest rating assignable under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998).  The veteran meets these criteria because the most 
recent VA examination reveals that his left knee flexion is 
limited to 10 degrees.  

Range of motion testing also revealed that the veteran's 
extension of the left knee was limited to 10 degrees.  Such a 
limitation warrants a 10 percent disability rating under 
diagnostic code 5261.  Ratings in excess of 10 percent are 
assignable under this diagnostic code, but they require 
limitation of extension of 15 degrees or greater which has 
not been shown in the present case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998). 

The evidence of the most recent VA examination reveals that 
the range of motion of the veteran's left knee is flexion to 
10 degrees and extension to 10 degrees.  The Board interprets 
these findings as the veteran's left knee being essentially 
stuck, or fixed, at 10 degrees, which is ankylosis.  
Ankylosis of the knee with inflexion between 10 and 20 
degrees warrants a 40 percent disability rating.  To warrant 
a rating in excess of 40 percent under this diagnostic code, 
ankylosis at an angle of 20 degrees or greater is required, 
which has not been shown in the present case.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1998).

Based on the evidence of record the Board finds that the 
veteran's service connected SFW of the left knee is most 
appropriately rated at present under diagnostic code 5256 for 
ankylosis of the knee.  The evidence of record supports an 
increased rating of 40 percent for ankylosis of the left knee 
at 10 degrees.  The evidence of record does not support a 
rating in excess of 40 percent because ankylosis at an angle 
of 20 degrees or more is not shown.

III.  Right Thigh - Muscle Group XV

The veteran is also service connected for the residuals of a 
SFW to the right thigh.  In December 1994 a VA examination of 
the veteran was conducted.  Examination of the right thigh 
revealed a 3 inch by 1/4 inch scar on the right lateral thigh 
with the upper end of the scar being approximately 5 inches 
below the right hip.  The scar was "slightly fixed to the 
underlying tissues and there is some mild tenderness on 
palpation.  The muscle mass surrounding the scar is intact."  
No range of motion testing of the right thigh and hip was 
conducted on this examination.  

In October 1998 the most recent VA examination of the veteran 
was conducted.  The physician noted that the veteran 
ambulated with a quad walker and reported the necessity of 
use of a cane and/or wheel chair on a regular basis.   Range 
of motion testing of the right hip revealed:  flexion to 80 
degrees with 125 degrees being normal; abduction to 8 degrees 
with 45 degrees being norma; extension to 0 degrees with 15 
degrees being normal; and, internal rotation to 15 degrees 
with 40 degrees being normal.  Adduction of the right hip was 
to 30 degrees which was noted to be normal.  A 6 cm surgical 
scar was noted to be well healed and not painful.  Again we 
note that the physician's assessment was that the veteran's 
service connected SFW to the lower extremities had "profound 
effect on lower extremity function" and contributed to 
fatigue, incoordination, and restricted motion.  

The veteran's service connected residuals of a SFW to the 
right thigh is currently rated as 10 percent disabling under 
diagnostic code 5315.  That rating contemplates a moderate 
muscle injury to muscle group XV.  38 C.F.R. § 4.73, 
Diagnostic Code 5315 (1998).  Muscle Group XV functions to 
manipulate the hip joint.  The Board has reviewed the 
diagnostic codes related to hip disabilities for some 
guidance in rating this disability.  Under diagnostic code 
5253 the veteran would warrant a 20 percent disability rating 
for limitation of abduction of the thigh with motion lost 
beyond 10 degrees.  With abduction of the right thigh to only 
8 degrees the veteran clearly warrants at least a 20 percent 
rating under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (1998).  Ratings in excess of 20 percent 
are warranted under diagnostic code 5252 for limitation of 
flexion of the hip.  However, to warrant such a rating 
flexion must be limited to at least 20 degrees.  The veteran 
has right hip flexion to 80 degrees so he does not warrant a 
rating in excess of 20 percent under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (1998).  

The objective facts reveal that, at a minimum, the veteran 
warrants a 20 percent disability rating for his right thigh 
SFW because he has abduction of the right thigh to only 8 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (1998).  
However, the Board is also mindful of the examining 
physician's opinion that the veteran's service connected 
wounds of the lower extremities have "profound effect on 
lower extremity function."  As such, the Board finds that 
the veteran's service connected residuals more nearly 
approximate a severe injury to muscle group XV.  A severe 
injury to this muscle group warrants a 30 percent disability 
rating, which is the maximum rating assignable under this 
diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(1998).  

VI.  Scar, Dorsum of the Left Foot

The Board notes that the veteran's service medical records 
reveal that he incurred shrapnel wounds during combat service 
in France in June 1944.  The records indicate that the 
veteran was wounded in his right foot, right thigh, left leg, 
and left knee.  In the October 1998 VA examination report the 
physician made a notation at the veteran's request that the 
veteran's right foot had not been injured during service, but 
that the injury was to his left foot.  The veteran maintains 
that an error was made in the service medical records and 
that this error has been perpetuated over the years.  A 
December 1994 VA radiology report indicates that x-ray 
examination of both of the veteran's feet was conducted.  The 
report states that there "is a 2 mm radiopaque density in 
the area of the head of the left fifth metatarsal."  The 
Board notes that this finding is consistent with a retained 
metallic shrapnel fragment, and supports the veteran's 
assertion that his left foot, and not the right foot, was in 
fact injured during service.  As such, the Board has modified 
the issue above to indicate the correct foot.  

In December 1994 a VA examination of the veteran was 
conducted.  Examination of the left foot revealed "no 
visible scar but there is a slight indentation in the soft 
tissue on the lateral surface of the left foot over the 
proximal end of the fifth metatarsal."  This area was non-
tender, and no foreign bodies were palpable.  X-ray 
examination did reveal a 2 mm radiopaque density in the area 
of the head of the left fifth metatarsal.

In October 1998 the most recent VA examination of the veteran 
was conducted.  The veteran complained of left foot pain.  
Limitation of dorsiflexion and plantar flexion was noted.  
However, the Board notes that these ranges of motion are 
related to the ankle which is already rated at a 10 percent 
disability rating for arthritis.  

The veteran's residuals of a SFW to the left foot are 
currently rated by analogy as 10 percent disabling.  Under 
diagnostic code 5284 moderate foot injuries warrant a 10 
percent disability rating.  Moderately severe foot injuries 
warrant a 20 percent disability rating.  The maximum rating 
of 30 percent is assignable for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

The medical evidence of record reveals that the veteran has 
complaints of pain of the left foot.  A slight indentation is 
noted, but there is no scar.  There is no indication of a 
more than a moderate disability of the foot.  As such the 
preponderance of the evidence is against an increased rating 
for the veteran's residual scar from a shell fragment wound 
(SFW) to the dorsum of the left foot at the 5th metatarsal.  

V.  Scar to the Lateral Left Thigh

During the December 1994 VA examination, the examining 
physician specifically noted that the veteran had a scar on 
his left thigh.  Examination revealed a 2 inch by 1 inch scar 
about one inch above the left knee which was slightly tender 
and "somewhat bound to the underlying tissues.  This scar 
was not specifically noted in any subsequent VA examination.  

The service connected scar on the veteran's left thigh is 
currently rated as 10 percent disabling under diagnostic code 
7804.  The 10 percent rating contemplates superficial scars 
that are tender and painful on objective demonstration.  The 
10 rating is the only rating assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for the scar on his left thigh.  
The 10 percent rating contemplates a tender scar which is 
shown by the evidence of record.  The scar itself does not 
result in any other impairment.  Moreover, the manifestations 
of mechanical impairment of the veteran's left lower 
extremity have been rated under the diagnostic code for his 
left knee.  

VI.  Conclusion

As noted above the veteran's service connected left knee and 
right thigh disabilities warrant increased ratings.  The 
other disabilities at issue do not warrant increased ratings.  
The Board must note at this point that the amputation rule 
applies.  That is the "combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were the amputation to be performed."  
38 C.F.R. § 4.68 (1998).  In the present case the combined 
disability rating for the veteran's left lower extremity 
cannot exceed a 60 percent rating which contemplates 
amputation at the middle or lower third of the thigh.  
38 C.F.R. § 4.71a, Diagnostic Code 5162 (1998). 














	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 40 percent, and not in excess thereof, 
is granted for the residuals of a shell fragment wound (SFW) 
to the left knee and left leg with retained foreign bodies, 
damage to muscle group XI, and arthritis of the left knee, 
subject to the law and regulations governing the payment of 
monetary awards.

An increased rating of 30 percent, and not in excess thereof, 
is granted for the residuals of a shell fragment wound (SFW) 
to the right thigh, damage to muscle group XVI, subject to 
the law and regulations governing the payment of monetary 
awards.

An increased rating for residual scar from a shell fragment 
wound (SFW) to the dorsum of the left foot at the 5th 
metatarsal is denied.  

An increased rating for a residual scar from a shell fragment 
wound to the lateral left thigh is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

